Exhibit 10.1






AMENDMENT AGREEMENT
This Amendment Agreement, dated as of June 18, 2017 (the “Agreement”), is made
by and among Chicago Bridge & Iron Company N.V., an entity registered in the
Netherlands (“Parent”), The Shaw Group Inc., a Louisiana corporation (“Shaw”),
CBI Peruana SAC, a sociedad anónima cerrada existing under the laws of Peru
(“Peruvian Seller”), Horton CBI, Limited, a corporation existing under the
federal laws of Canada (“Canadian Seller” and together with Shaw and Peruvian
Seller, “Seller”)), and CSVC Acquisition Corp., a Delaware corporation (“Buyer”,
and together with Parent and Seller, the “Parties”, and each, a “Party”).
WHEREAS, the Parties have entered into a Purchase Agreement, dated as of
February 27, 2017 (the “Purchase Agreement”); and
WHEREAS, the Parties wish to amend the Purchase Agreement as set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1.Amendment of the Purchase Agreement. The Parties hereby agree that with effect
from the date of this Agreement, the amount of US$755,000,000 referred to in
Section 1.2 of the Purchase Agreement shall be deleted and replaced with the
amount of US$700,000,000, and that the definition of “Base Purchase Price” in
the Purchase Agreement shall be hereinafter defined as US$700,000,000.
2.    Representations and Warranties.
(a)    Seller hereby represents and warrants to Buyer that (i) each of the
Sellers and Parent has the requisite corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated to be
consummated by the Purchase Agreement, as amended by this Agreement, and the
Other Agreements, (ii) each of Seller and Parent has taken all corporate action
required by its certificate of incorporation and by-laws (or similar
organizational documents) to authorize the execution and delivery of this
Agreement, (iii) each of the Sellers and Parent has duly executed and delivered
this Agreement, and (iv) the execution and delivery of this Agreement by Seller
and by Parent will not give any person the right to challenge any of the
transactions contemplated to be consummated by the Purchase Agreement, as
amended by this Agreement.
(b)    Buyer hereby represents and warrants to Seller that (i) it has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated to be consummated by the
Purchase Agreement, as amended by this Agreement, and the Other Agreements, (ii)
it has taken all corporate action required by its certificate of incorporation
and by-laws (or similar organizational documents) to authorize the execution and
delivery of this Agreement, (iii) it has duly executed and delivered this
Agreement, and (iv) the execution and delivery of this Agreement by it will not
give any person the right to challenge any of the transactions contemplated to
be consummated by the Purchase Agreement.


1    



--------------------------------------------------------------------------------




3.    Miscellaneous.
(a)    Capitalized terms used but not defined herein or amended pursuant to the
terms of this Agreement shall have the meanings given to them in the Purchase
Agreement.
(b)    Section 8.3 of the Purchase Agreement shall apply mutatis mutandis to
this Agreement as if references to the Purchase Agreement were references to
this Agreement.
(c)    Other than as expressly set forth herein, the Purchase Agreement shall
continue in effect in accordance with its original terms.
(d)    This Agreement may be executed in more than one counterpart, each of
which shall be deemed to be an original but all of which together shall be
deemed to be one and the same instrument. The exchange of copies of this
Agreement and of signature pages by facsimile transmission or by email shall
constitute effective execution and delivery of this Agreement as to the Parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the Parties transmitted by facsimile or by email shall be deemed to be their
original signatures for all purposes.


(Signature Page Follows)
* * * * *




2    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 
 
Chicago Bridge & Iron Company N.V.
 
By: /s/ Kirsten B. David
   Name: Kirsten B. David
   Title: Secretary
 


The Shaw Group Inc.
 
By: /s/ Kirsten B. David
Name: Kirsten B. David
Title: Director



 
CBI Peruana SAC
 
By: /s/ James Bishop
   Name: James Bishop
   Title: VP Operations



 
Horton CBI Limited
 
By: /s/ Greg Guse
   Name: Greg Guse
   Title: President, Horton CBI, Limited



 
CSVC Acquisition Corp.
 
By: /s/ Brian Gorczynski
   Name: Brian Gorczynski
   Title: Treasurer








